                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          STATESVILLE DIVISION
                          5:18-CR-00057-KDB-DCK
 USA                                       )
                                           )
    v.                                     )                ORDER
                                           )
 CURTIS LEE RUCKER, JR.                    )
                                           )

         THIS MATTER is before the Court upon motion of the defendant pro se for

home confinement requested under the Coronavirus Aid, Relief, and Economic

Security (CARES) Act of 2020 based on COVID-19. (Doc. No. 34).

         In response to the COVID-19 pandemic, the President signed the CARES Act

into law on March 27, 2020. Pub. L. 116-136, 134 Stat 281, 516. Section 12003(b)(2)

of the Act gives the Director of the BOP authority to lengthen the maximum

amount of time a prisoner may be placed in home confinement under 18 U.S.C. §

3624(c)(2) during the covered emergency period, if the Attorney General finds that

emergency conditions will materially affect the functioning of the BOP. On April 3,

2020, the Attorney General issued a memorandum to the Director of the BOP

making that finding and directing the immediate processing of suitable candidates

for home confinement. However, nothing in the CARES Act gives the Court a role

in determining those candidates. See United States v. Caudle, 740 F. App’x 364, 365

(4th Cir. 2018) (district court lacks authority to govern designation of prisoners

under § 3624(c)(2)).




       Case 5:18-cr-00057-KDB-DCK Document 35 Filed 06/05/20 Page 1 of 2
     IT IS, THEREFORE, ORDERED, that the defendant’s pro se motion for

home confinement (Doc. No. 34), is DENIED.



                               Signed: June 5, 2020




     Case 5:18-cr-00057-KDB-DCK Document 35 Filed 06/05/20 Page 2 of 2
